Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 03, 2017

The Court of Appeals hereby passes the following order:

A17D0203. IN THE INTEREST OF C. R. M., a child (Father).

      The juvenile court entered an order terminating the parental rights of the father
of C. R. M. on September 22, 2016. On December 7, 2016, the father filed an
application for discretionary review, seeking to appeal the juvenile court’s order. We
lack jurisdiction.
      An application for discretionary review must be filed within 30 days of entry
of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. Boyle v. State of Ga., 90 Ga. App. 734
(380 SE2d 57) (1989). The father’s application is untimely, as it was filed 76 days
after entry of the order he seeks to appeal. Accordingly, this application is hereby
DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/03/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.